J-A26015-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

KRISTIN E. TRANQUILLI,                         IN THE SUPERIOR COURT
                                                         OF
                                                    PENNSYLVANIA
                         Appellant

                    v.

MARK V. TRANQUILLI,

                         Appellee                  No. 637 WDA 2018


                  Appeal from the Order Dated April 5, 2018
              In the Court of Common Pleas of Allegheny County
                     Civil Division at No(s): FD-16-007214


KRISTIN E. TRANQUILLI,                         IN THE SUPERIOR COURT
                                                         OF
                                                    PENNSYLVANIA
                         Appellant

                    v.

MARK V. TRANQUILLI,

                         Appellee                  No. 638 WDA 2018


                  Appeal from the Order Dated April 5, 2018
              In the Court of Common Pleas of Allegheny County
                     Civil Division at No(s): FD-16-007214


BEFORE: BENDER, P.J.E., SHOGAN, J., and MURRAY, J.

MEMORANDUM BY BENDER, P.J.E.:                     FILED MARCH 07, 2019

     Appellant, Kristin E. Tranquilli (“Wife”), appeals from the order dated

April 5, 2018, and entered on April 12, 2018, granting Appellee’s, Mark V.

Tranquilli (“Husband”), motion to enter a modified PACSES order. Wife also
J-A26015-18



appeals from the modified PACSES order entered on April 5, 2018, which

resulted in the reduction of the amount of child support awarded to Wife and

the termination of her award of alimony pendente lite (“APL”).1 After careful

review, we affirm.

       We summarize the salient facts and procedural history of this case as

follows. Husband and Wife were married on May 31, 2003, and separated on

April 25, 2015. The parties have three minor children: Lu.T. (born in April of

2005), M.T. (born in January of 2007), and Li.T. (born in February of 2009)

(collectively “Children”).     Wife initiated the divorce proceedings by filing a

complaint on February 3, 2016, including counts for equitable distribution,

alimony pendente lite, alimony, child support, injunctive relief, counsel fees,

medical insurance, and life insurance policies.        Husband filed a counter

complaint seeking shared legal custody and shared physical custody of

Children.

       On August 23, 2016, Wife was granted primary physical custody of

Children, and Father was granted partial physical custody on a four-week

rotating schedule, which included five overnights with Children in a two-week

period. On July 20, 2017, following petitions to modify custody filed by both

parties, Husband’s partial physical custody was increased to include six




____________________________________________


1 The appeals at 637 and 638 WDA 2018 were consolidated by per curiam
order of this Court, as both matters involve related parties and issues. See
Order, 5/15/18.

                                           -2-
J-A26015-18



overnights with Children in a two-week period. The parties maintain shared

legal custody of Children.

      On October 24, 2016, the trial court entered the following relevant

findings of fact:

      1. [Husband’s] net monthly income is $9,777.00.

      2. [Wife’s] net monthly income is $3,044.00.

      3. The combined net income of the parties is $12,821.00.

      4. [Husband’s] percentage of the support obligation is 76%.

      5. [Wife’s] percentage of the support obligation is 24%.

      6. The monthly basic child support is $2,654.00.

      7. [Wife’s] monthly share of health insurance is $28.00.

      8. [Husband’s] basic monthly child support            obligation   is
         $1,989.04 (76% x $2,654.00 - $28.00).

      9. [Husband’s] monthly share of extra[-]curricular activities is
         $754.52. (We used an annual figure of $16,000.00 from which
         we subtracted the figure of $7,827.00 contained in [Wife’s]
         exhibit #4. One-half of the difference or $4,086.50 was added
         to $7,827.00 for a figure of $11,913.50. Seventy-six percent
         of that figure or $9,054.26 represents [Husband’s] annual
         share of extra[-]curricular expenses. The monthly amount is
         $754.52. In reaching this figure we found the needs to be
         reasonable, given that the children’s activities are involved, but
         decline to add the entire amount of [Husband’s] share to his
         basic support obligation.)

    10. [Husband’s] total child support obligation is $2,743.56.

    11. [Husband’s] monthly spousal support obligation is $1,196.83.

    12. [Husband’s] total spousal and child             support   order[,]
        commencing July 1, 2016[,] is $3,940.39.

    13. The monthly mortgage adjustment for the period [of] February
        3, 2016 to June 30, 2016, pursuant to Rule 1910.16.6(e), is
        $1,395.16. (We used the total amount of indebtedness paid


                                      -3-
J-A26015-18


         by [Husband] during this period or a figure of $4,250.00
         monthly.)

    14. [Husband’s] total monthly support order for the period [of]
        February 3, 2016 to June 30, 2016, is $2,545.21.

    15. Total amount of arrearages is $9,887.53.

    16. Monthly payment on arrearages is $200.00.

    17. Total order with arrearages is $4,140.39….

Trial Court Order, 10/24/16, at 1-2.

      Following a two-day equitable distribution hearing in September of

2017, the trial court entered an order on December 4, 2017, which distributed

55% of the marital assets to Wife, 45% to Husband, and directed Husband to

pay Wife alimony for a period of 3 years, beginning in January of 2018, as

follows: a.) $1,500.00 monthly in 2018; b.) $1,200.00 monthly in 2019; and

c.) $800.00 monthly in 2020.      See Trial Court Memorandum and Order,

12/4/17, at 5, 11 (“December 4, 2017 Order”). Both parties filed motions for

reconsideration of the December 4, 2017 Order.

      On reconsideration, the trial court acknowledged that, in its granting of

alimony, it failed to consider the monthly APL payments Husband had made

to Wife for a period of eighteen (18) months, as well as the financial

contribution Wife received from her family.    Trial Court Memorandum and

Order, 2/1/18, at 3, 5 (“February 1, 2018 Order”). Accordingly, the trial court

reduced the period of alimony to 2½ years and the monthly payment for the

first year to $1,300.00. Id. The trial court also reduced Husband’s share of

child support to 71.5% to reflect the additional overnights with Children

awarded to him and calculated a revised child support payment in the amount

                                       -4-
J-A26015-18



of $1,591.31 per month, which also reflected the adjusted net incomes of

Husband and Wife after incorporating the change in alimony. See id. at 4, 6.

      On February 1, 2018, the trial court issued a final divorce decree. See

id. at 5 ¶1 (proclaiming “[Wife] and [Husband] are hereby divorced from the

bonds of matrimony”). Husband later filed a motion requesting the court to

enter a modified PACSES order to reflect the reduced alimony and child

support amounts set forth in the February 1, 2018 Order. On April 5, 2018,

the trial court granted Husband’s motion, see Trial Court Memorandum and

Order, 4/5/18, at 1-2 (“April 5, 2018 Order”), and entered a modified support

order, which directed the following: 1) monthly child support payments to

Wife in the amount of $1,591.31 to begin on April 1, 2018; 2) termination of

APL payments as of January 31, 2018; and 3) monthly alimony payments to

Wife in the amount of $1,300.00 from February 2018 to January 2019, in the

amount of $1,200.00 from February 2019 to January 2020, and $800.00 per

month from February 2020 to July 2020. See Final PACSES Order, 4/5/18, at

1-3 (“PACSES Order”).

      On April 30, 2018, Wife filed timely notices of appeal, followed by a

timely,   court-ordered   Pa.R.A.P.   1925(b)   concise   statement   of   errors

complained of on appeal.     She now presents the following issues for our

review:

      A. Whether the trial court erred in [the entry of] its … April 5,
         2018 [Order,] by ordering that a modified PACSES order be
         entered which terminated Wife’s [APL] and health insurance
         prior [to] an entry of a decree in divorce[?]


                                      -5-
J-A26015-18


      B. Whether the trial court erred by entering a modified PACSES
         order which reduced Wife’s child support based upon a net
         monthly income which the trial court asserted was “stipulated,”
         but was specifically not agreed upon by Wife[?]

      C. Whether the trial court erred in entering a modified PACSES
         order which severed Husband’s proportionate obligation for the
         children’s activity expenses from his ongoing support award[?]

      D. Whether the trial court erred by entering a modified PACSES
         order which provided Husband with a reduced child support
         award based upon additional overnights for Husband in a
         custody order, despite the same custody order expanding
         Wife’s custody, without any similar deviation or offset for
         Wife[?]

      E. Whether the trial court erred in setting the amount and term
         of Wife’s alimony, given the evidence and testimony presented
         at trial[?]

Wife’s Brief at 9.

      In her first claim, Wife argues that the trial court erred in terminating

her APL. Id. at 28. Thus, preliminarily, we note:

      We review APL awards under an abuse of discretion standard.
      Haentjens v. Haentjens, 860 A.2d 1056, 1062 (Pa. Super.
      2004). APL is “an order for temporary support granted to a spouse
      during the pendency of a divorce or annulment proceeding.” 23
      Pa.C.S.[] § 3103. APL “is designed to help the dependent spouse
      maintain the standard of living enjoyed while living with the
      independent spouse.” Litmans v. Litmans, … 673 A.2d 382, 389
      ([Pa. Super.] 1996). Also, and perhaps more importantly, “APL is
      based on the need of one party to have equal financial resources
      to pursue a divorce proceeding when, in theory, the other party
      has major assets which are the financial sinews of domestic
      warfare.” Id. at 388. APL is thus not dependent on the status of
      the party as being a spouse or being remarried but is based,
      rather, on the state of the litigation. DeMasi v. DeMasi, … 597
      A.2d 101, 104-[]05 ([Pa. Super.] 1991). Alimony, in contrast, is
      terminated upon remarriage or cohabitation. Id. at 104-[]05; see
      also 23 Pa.C.S.[] § 3706. Since, however, the purpose of APL is
      to provide the dependent spouse equal standing during the course
      of the divorce proceeding, it does not come with the “sanction” of
      Section 3706. De Masi, [597 A.2d] at 104-[]05. “APL focuses on

                                     -6-
J-A26015-18


      the ability of the individual who receives the APL during the course
      of the litigation to defend him/herself, and the only issue is
      whether the amount is reasonable for the purpose, which turns on
      the economic resources available to the spouse.” Haentjens,
      [860 A.2d] at 1062; see also DeMasi, [597 A.2d] at 105.

Childress v. Bogosian, 12 A.3d 448, 463 (Pa. Super. 2011) (quoting Schenk

v. Schenk, 880 A.2d 633, 644-45 (Pa. Super. 2005)).

      Additionally, we note that in ruling on a claim for APL,

      “ … the court should consider the following factors: the ability of
      the other party to pay; the separate estate and income of the
      petitioning party; and the character, situation, and surroundings
      of the parties.” Litmans[,] … 673 A.2d [at] 389…. “An award of
      [APL] may be modified or vacated by a change in circumstances….
      It is the burden of the party seeking to modify an order of support
      to show by competent evidence that a change of circumstances
      justified a modification.” Id. at 388.

Childress, 12 A.3d at 463 (quoting Busse[ v. Busse], 921 A.2d [1248,] 1255

[(Pa. Super. 2007)].

      Here, the PACSES Order terminated Husband’s obligation for APL on

January 31, 2018, and directed alimony payments to Wife to begin on

February 1, 2018. Wife claims that, due to the court’s termination of her APL,

she has been compelled to fund this additional litigation with her alimony

award from Husband. Wife’s Brief at 31. She further avers that she “continues

to not have equal financial resources with Husband to pursue this appeal,” and

that the premature termination of her APL was an abuse of the court’s




                                     -7-
J-A26015-18



discretion.    Id.2    After careful review, we deem Wife’s argument to be

meritless.

       It has long been the law in Pennsylvania that “APL should terminate

upon    resolution     of   all   matters      concerning   equitable   distribution[.]”

Haentjens, 860 A.2d at 1062.

       Thus, while APL typically ends at the award of the divorce decree,
       which also should be at the point at which equitable distribution
       has been determined, if an appeal is pending on matters of
       equitable distribution, despite the entry of the decree, APL will
       continue throughout the appeal process and any remand until a
       final Order has been entered.

Id. (quoting DeMasi, 597 A.2d at 104). In the instant matter, an equitable

distribution order was entered on December 4, 2017, to which no appeal was

filed, and a final divorce decree was entered on February 1, 2018.                  The

termination of the APL payments corresponds with the entry of the divorce

decree, and Husband was ordered to begin paying monthly alimony to Wife

immediately following. Thus, we discern no abuse of discretion in the trial

court’s termination of the APL.

       The remainder of Wife’s claims relate to the modification of support

payments by the trial court.

       When modification of a child support order is sought, the moving
       party has the burden of proving by competent evidence that a
____________________________________________


2 To the extent that Wife asserts no final divorce decree has been entered in
this case, we note that the February 1, 2018 Order expressly stated: “[Wife]
and [Husband] are hereby divorced from the bonds of matrimony.” February
1, 2018 Order at 5 ¶1. Moreover, the trial court clearly indicated its intention
for the February 1, 2018 Order to serve as a final decree in divorce in its
accompanying memorandum. See id. at 4.

                                            -8-
J-A26015-18


     material and substantial change of circumstances has occurred
     since the entry of the original or modified order. The lower court
     must consider all pertinent circumstances and base its decision
     upon facts appearing in the record which indicate that the moving
     party did or did not meet the burden of proof as to changed
     conditions.

McClain v. McClain, 872 A.2d 856, 863 (Pa. Super. 2005) (quoting Samii v.

Samii, 847 A.2d 691, 695 (Pa. Super. 2004)).

     It is well-settled that when reviewing a support order,

     this Court may only reverse the trial court’s determination where
     the order cannot be sustained on any valid ground. We will not
     interfere with the broad discretion afforded the trial court absent
     an abuse of discretion or insufficient evidence to sustain the
     support order. An abuse of discretion is not merely an error of
     judgment; if, in reaching a conclusion, the court overrides or
     misapplies the law, or the judgment exercised is shown by the
     record to be either manifestly unreasonable or the product of
     partiality, prejudice, bias or ill will, discretion has been abused. In
     addition, we note that the duty to support one’s child is absolute,
     and the purpose of child support is to promote the child’s best
     interests.

Sirio v. Sirio, 951 A.2d 1188, 1192-93 (Pa. Super. 2008) (quoting Bulgarelli

v. Bulgarelli, 934 A.2d 107, 111 (Pa. Super. 2007)).           Furthermore, this

Court,

     must accept findings of the trial court that are supported by
     competent evidence of record, as our role does not include making
     independent factual determinations. In addition, with regard to
     issues of credibility and weight of the evidence, this Court must
     defer to the trial judge who presided over the proceedings and
     thus viewed the witnesses first hand.

Mackay v. Mackay, 984 A.2d 529, 533 (Pa. Super. 2009) (quoting Hogrelius

v. Martin, 950 A.2d 345, 348 (Pa. Super. 2008)). “When the trial court sits

as fact finder, the weight to be assigned the testimony of the witnesses is



                                      -9-
J-A26015-18



within its exclusive province, as are credibility determinations, [and] the court

is free to choose to believe all, part, or none of the evidence presented.” Id.

(internal citations and quotation marks omitted). “This Court is not free to

usurp the trial court’s duty as the finder of fact.”     Id. (internal citations

omitted).

      Instantly, we address Wife’s second and fourth claims together for ease

of disposition, as both issues relate to the modification of the child support

award. Wife asserts that the trial court erroneously reduced her child support

award based on an inaccurate annual earning capacity for her of $45,000.00.

Although Wife acknowledges that she stipulated to an earning capacity of

$45,000.00 in September of 2016, see Stipulation, 9/15/16, at 1 ¶2, she

argues that the court improperly relied on the stipulated amount because that

figure is no longer feasible. Wife requests that this matter be remanded to

the trial court for a determination based on her actual income, rather than the

previously stipulated amount.

      In response to Mother’s claims, we first note that:

      [A] person’s support obligation is determined primarily by the
      parties’ actual financial resources and their earning capacity.
      Although a person’s actual earnings usually reflect his earning
      capacity, where there is a divergence, the obligation is determined
      more by earning capacity than actual earnings. Earning capacity
      is defined as the amount that a person realistically could earn
      under the circumstances, considering his age, health, mental and
      physical condition, training, and earnings history.

Woskob v. Woskob, 843 A.2d 1247, 1251 (Pa. Super. 2004) (internal

citations omitted). Moreover, we have previously explained:


                                     - 10 -
J-A26015-18


      Child support is a paramount duty of a parent. The principle is so
      firmly established in our law that a parent’s obligation is based on
      her “earning capacity” rather than her actual income. In an effort
      to insure that parents attend to the immediate financial needs of
      their children, courts frequently look beyond the income actually
      received. Neil v. Neil, 731 A.2d 156 (Pa. Super. 1999). In
      recognition of this overriding concern in the context of child
      support, a parent who chooses not to take advantage of income
      available to her is nevertheless deemed to have the capacity for
      such earnings, which are then included in her income available for
      support. Laws v. Laws, 758 A.2d 1226 (Pa. Super. 2000).

MacKinley v. Messerschmidt, 814 A.2d 680, 683 (Pa. Super. 2002). Based

on our review of the applicable law, we discern no error or abuse of discretion

in the trial court’s calculation of child support based on Wife’s earning capacity,

rather than her actual income.

      As further explanation of the alimony and child support awards in this

case, the trial court incorporated its prior December 4, 2017 and February 1,

2018 memoranda and orders into its Rule 1925(a) opinion. Trial Court Opinion

(“TCO”), 6/1/18, at 2. In its analysis, the court noted that Wife is college

educated, has a successful background in pharmaceutical sales, is currently a

licensed real estate agent and, therefore, concluded that “[s]he has the

potential to earn a significant income over the next twenty (20) or so years.”

December 4, 2017 Order at 2-3 ¶3. The court also acknowledged that Wife

has primary physical custody of Children and that, given the nature of her

previous employment in sales and real estate, her earning power may be

affected by her custodial care for Children. Id. at 8 ¶7. Finally, in considering

Wife’s employment potential, the trial court opined:




                                      - 11 -
J-A26015-18


       We have no doubt that [Wife] is capable of self[-]support through
       employment. She has a college education, has work experience,
       has a real estate license, and from her conduct as a witness in this
       case, is obviously an astute individual. The real question to us,
       given her present circumstances, is how long that process will
       take.

Id. at 9 ¶17.

       Contrary to Wife’s assertion that an earning capacity of $45,000.00 is

not feasible, her testimony at the September 12, 2017 equitable distribution

hearing appears to indicate otherwise.             Wife acknowledged on cross-

examination that during the years 2000 through 2010, there were only three

years during which she earned less than $45,000.00, and that during more

than half of those years, she, in fact, earned a substantially higher income.

N.T. Hearing, 9/12/17, at 155.3 Wife further testified that since obtaining her

real estate license in December of 2015, she has only had three real estate

listings, which consisted of the sale of the parties’ marital home, Wife’s

parents’ home, and the purchase of her current boyfriend’s home. Id. at 156-

57. Although Children are all school-aged at this time, Wife stated that she

was forced to “take a step back” from her job through Northwood Realty due




____________________________________________


3 Wife’s Social Security statements indicated the following taxed Social
Security earnings: $62,283.00 in 2000, $50,876.00 in 2001, $33,310.00 in
2002, $12,210.00 in 2003, $71,309.00 in 2004, $76,808.00 in 2005,
$81,411.00 in 2006, $68,426.00 in 2007, $56,079.00 in 2008, $35,435.00 in
2009, and $46,822.00 in 2010. See id. at 154-55.



                                          - 12 -
J-A26015-18



to her custodial care for Children, see id. at 159, and admitted that she did

not apply for any other jobs in 2017 to supplement her income. Id. at 162.4

       Moreover, both parties had the opportunity to brief the issue of whether

the trial court should be permitted to rely on Wife’s stipulated earning capacity

in calculating the child support amount, prior to the September 12, 2017

hearing. Wife argued that she should not be bound by her prior stipulation

and claimed that, since October of 2016, earning a salary in the range of

$45,000.00 had become impossible, i.e., she is unable to work on a full-time

basis as a real estate agent due to her custodial responsibilities. See Wife’s

Brief on Earning Capacity, 9/6/17, at 2-3. In response, Husband argued that

Wife has “chosen to abandon her stipulated earning capacity” and that she

has made no effort to increase her earnings.          See Husband’s Reply Brief,

9/7/17, at 1-2.      After careful review, we conclude that there is sufficient

evidence in the record to sustain the trial court’s support order, and we discern

no abuse of discretion.

       Next, Wife argues that the trial court erred in severing Husband’s

proportionate responsibility for Children’s activity expenses from his wage-

attached child support obligation.        Wife avers that Husband has yet to make

any payments toward his extra-curricular balance and, thus, requests that the

PACSES Order be amended to include these activity costs in Husband’s wage
____________________________________________


4Wife also receives income through the management of two commercial rental
properties which she owns. Wife’s Brief at 10. See also N.T. Hearing at 164-
86 (indicating a net disposable income from the rental properties in the
amount of $20,000.00 in 2015, $28,205.00 in 2016, and $16,972 in 2017).

                                          - 13 -
J-A26015-18



attachment obligation. Wife’s Brief at 42, 44. Again, we deem Wife’s claim

to be wholly without merit.

      The Pennsylvania Rules of Civil Procedure govern the allocation of

additional expenses between parties, in relevant part, as follows:

      Rule 1910.16-6.    Support Guidelines.   Basic Support
      Obligation Adjustments. Additional Expenses Allocation

      The trier-of-fact may allocate between the parties the additional
      expenses in subdivisions (a)—(e). If a basic support order is
      inappropriate under the facts of the case, the trier-of-fact may
      allocate between the parties the additional expenses.

                                      …

      (d) Private School Tuition. Summer Camp. Other Needs.
      Expenditures for needs outside the scope of typical child-rearing
      expenses, e.g., private school tuition, summer camps, have not
      been factored into the Basic Child Support Schedule.

      (1) If a party incurs an expense for a need not factored into the
      Basic Child Support Schedule and the trier-of-fact determines the
      need and expense are reasonable, the trier-of-fact shall allocate
      the expense. The trier-of-fact may order that the obligor’s
      expense share is added to his or her basic support obligation, paid
      directly to the service provider, or paid directly to the obligee….

Pa.R.C.P. 1910.16-6(d) (emphasis added).

      The trial court explained in its Rule 1925(a) opinion that Children’s

activity expenses were not removed from Husband’s obligations but, rather,

were included in the “Other Conditions” section of the PACSES Order. See

PACSES Order at 3 (providing “[Husband] shall be responsible for 71.5% of

extra[-]curricular expenses calculated on $11,913.50 annual costs”). Based

on our review, the figures included in the order properly reflect Husband’s

share of the expenses, and the trial court clearly has broad discretion to


                                    - 14 -
J-A26015-18



determine the manner in which a party is to pay such expenses. See Pa.R.C.P.

1910.16-6(d)(1). Thus, we discern no abuse of discretion in the trial court’s

decision to not include Husband’s share of the extra-curricular expenses in his

wage-attached support payment.

      In her final issue, Wife asserts that the trial court abused its discretion

in setting the term and amount of her alimony. As noted inter alia, the court

originally awarded Wife alimony in the amount of $1,500.00 per month in the

first year for a set term of three (3) years. In its statement of reasons for the

award of alimony pursuant to 23 Pa.C.S. § 3701(d), the trial court indicated:

      [Wife] leaves the marriage with the potential of being self[-
      ]sufficient, but with the need for a period of financial assistance in
      order to realize that potential. The marriage was not particularly
      lengthy[] but[,] during it[,] [Wife] made substantial contribution
      as a homemaker and to [Husband] being able to attain his present
      position. [Wife] believes her child care duties will hamper her
      employment efforts and to some extent they may. We believe a
      period of three years is reasonable, given the need to become
      reestablished in the work force and her child care duties,
      particularly in the short term. The amount [during] the first year
      beginning in January, 2018, will be $1,500.00. Since we have
      concluded that [Wife] has the potential to generate income, the
      amount will be reduced in the subsequent years to $1,200.00
      monthly in 2019 and $800.00 monthly in 2020.

December 4, 2017 Order at 10.

      In his motion for reconsideration, Husband argued that the court erred

in awarding three (3) years of alimony based on a twelve (12) year marriage

and that the monthly alimony amount failed to take into consideration the

payment of APL for eighteen (18) months. Convinced by Husband’s argument,

the court reduced Wife’s monthly alimony for the first year to $1,300.00 and


                                     - 15 -
J-A26015-18



limited the term to thirty (30) months. See February 1, 2018 Order. The

court provided the following explanation in support of this modification:

         We noted in our decision that the marriage was not lengthy, but
         also considered a number of factors in arriving at a time period
         for alimony. We did not specifically consider the fact that [Wife]
         has received a rather substantial monthly payment of [APL] for a
         period of eighteen (18) months. We believe some consideration
         should be given to this circumstance. [Husband] contends the
         award of $1,500 monthly in alimony for the first year is excessive,
         given [Wife’s] earnings and earning capacity and the contribution
         from her family. We do not believe the first basis for this objection
         has merit. We will, however, give some consideration to the
         second factor. As we indicated in our original decision, [Wife] has
         no concrete financial expectation from her parents. Her parents
         have purchased a home which she rents. [Wife’s] father testified
         he uses this rental money to pay her legal bills. Considering the
         above factors, we will modify the period of alimony to 2½ years
         and the month payment for the first year to $1,300.00.

Id. at 3. Based on our review, we deem the alimony award to be adequately

supported by the record, and we discern no abuse of discretion by the trial

court.

         For the foregoing reasons, we affirm the trial court’s April 5, 2018 Order

granting Husband’s motion requesting a modified PACSES order, and the April

5, 2018 PACSES Order, terminating APL and modifying the child custody and

alimony amounts.

         Orders affirmed.




                                        - 16 -
J-A26015-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/7/2019




                          - 17 -